Case 1:20-cv-02133-JPH-MPB Document 22 Filed 12/22/20 Page 1 of 3 PageID #: 151




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 CHARLES WEINSCHENK,               )
                                   )
                    Plaintiff,     )
                                   )
                 v.                )               No. 1:20-cv-02133-JPH-MPB
                                   )                        *SEALED*
                                   )
 DUSTIN DIXON,                     )
 MICHAEL A. CASATI Judge,          )
 COMMUNITY HEALTH NETWORK,         )
 HAMILTON COUNTY SHERIFF'S OFFICE, )
                                   )
                    Defendants.    )

     ORDER DENYING PLAINTIFF'S MOTION FOR DEFAULT JUDGMENT

       Plaintiff Charles Weinschenk moved for default judgment on October 29,

 2020. Dkt. 17. However, "there are two stages in a default proceeding: the

 establishment of the default, and the actual entry of a default judgment." VLM

 Food Trading Intern., Inc. v. Illinois Trading Co., 811 F.3d 247, 255 (7th Cir.

 2016). Here, the clerk has not entered default under Federal Rule of Civil

 Procedure 55(a), so judgment would be inappropriate. See id.

       Furthermore, under Rule 55(a), the Clerk "must enter" default "[w]hen a

 party against whom a judgment for affirmative relief is sought has failed to

 plead or otherwise defend." Fed. R. Civ. P. 55(a). Here, as the defendants point

 out in their joint objection to default judgment, Mr. Weinschenk filed this

 motion for default judgment even though the defendants timely filed their

 answers. Dkt. 18 at 2. Therefore, there is no basis for entry of default in this

 matter. Mr. Weinschenk's motion for default judgment is DENIED. Dkt. [17].


                                          1
Case 1:20-cv-02133-JPH-MPB Document 22 Filed 12/22/20 Page 2 of 3 PageID #: 152




       Mr. Weinschenk has also moved for reconsideration of the denial to

 proceed under seal. Dkt. [21].

       "Motions for reconsideration serve a limited function: to correct manifest

 errors of law or fact or to present newly discovered evidence." Caisse Nationale

 de Credit Agricole v. CBI Indus., Inc., 90 F.3d 1264, 1269 (7th Cir. 1996). Mr.

 Weinschenk does argue that his motion meets either of these purposes. Dkt.

 21. He merely points out that "[t]he intent was to force a settlement" and

 alludes to "recent revelations." Id. at 1.

       Mr. Weinschenk states that "[a]llegations in other matter are now known

 to include this matter," dkt. 21 at 1, and attaches various exhibits to his

 motion. He has not shown, however, that this evidence is "newly discovered,"

 and, even if it is, it is not clear how this evidence constitutes "good cause" for

 why this matter should be sealed. Fed. R. Civ. P. 26. A motion to seal "has no

 prospect of success" unless it analyzes "in detail, document by document, the

 propriety of secrecy, providing reasons and legal citations." Baxter Int'l Inc. v.

 Abbott Labs., 297 F.3d 544, 545 (7th Cir. 2002).

       For these reasons, Mr. Weinschenk's motion for reconsideration is

 DENIED. Dkt. [21]. The clerk is DIRECTED to unseal the cause.

 SO ORDERED.

 Date: 12/22/2020




                                          2
Case 1:20-cv-02133-JPH-MPB Document 22 Filed 12/22/20 Page 3 of 3 PageID #: 153




 Distribution:

 CHARLES WEINSCHENK
 20040 Wagon Trail Drive
 Noblesville, IN 46060

 Bryan Findley
 INDIANA ATTORNEY GENERAL
 bryan.findley@atg.in.gov

 Gustavo Angel Jimenez
 INDIANA ATTORNEY GENERAL
 gustavo.jimenez@atg.in.gov

 Donald B. Kite, Sr.
 don.kite@gmail.com

 Joseph D. McPike, II
 ZEIGLER COHEN & KOCH
 jmcpike@zcklaw.com




                                      3
